Citation Nr: 1046410	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Decatur, Georgia, which 
denied service connection for carpal tunnel syndrome of the right 
and left wrists, tinnitus, hearing loss and PTSD and confirmed 
and continued the denial of service connection for low back 
strain and retropatellar pain syndrome of the right and left 
knees.  

In a February 2007 rating decision, the RO granted service 
connection for bilateral retropatellar pain syndrome and L-5 
spondylolysis.  As these are considered full grants of the 
benefits on appeal, these issues are no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In his substantive appeal, the Veteran indicated that he only 
intended to continue the appeal for denial of entitlement to 
service connection for hearing loss, tinnitus and PTSD; i.e., he 
indicated that he did not desire to continue his appeal regarding 
carpal tunnel syndrome.
 
The issues of entitlement to service connection for tinnitus and 
PTSD are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence does not show a level of hearing loss 
impairment that may be considered a disability for VA purposes.




CONCLUSION OF LAW

Claimed hearing loss was not incurred in or aggravated by service 
nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in July 2005 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in these 
matters.  The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although this notice was not provided 
until May 2007, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  
Moreover, this notice was received prior to readjudication of the 
appellate claims via a June 2009 Supplemental Statement of the 
Case (SSOC) which "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Service treatment records, VA treatment records and 
examination reports, non-VA treatment records, and lay statements 
have been associated with the record.  The Veteran was provided a 
VA audiological examination in January 2007.  No inaccuracies or 
prejudice is demonstrated with respect to this examination.  As 
detailed below, the examination reflects that the Veteran does 
not have a current hearing loss disability as defined by VA 
regulations, and, as such, no etiological opinion is warranted.  
Accordingly, the Board finds that this examination is adequate 
for resolution of this case.

The Board notes that the Veteran submitted the results of a March 
2007 private audiogram, reflected in a graph.  The Board is not 
competent to interpret graphical representations of audiometric 
data which is not in a format that is compatible with VA 
guidelines.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that the Board may not interpret graphical 
representations of audiometric data).  The Board notes that the 
Court, in Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 
2010), held that, in some circumstances, VA has a duty to return 
for clarification unclear or insufficient private examination 
reports or VA progress notes, or the Board must explain why such 
clarification is not needed.  The Court limited its holding "to 
those instances in which the missing information is relevant, 
factual, and objective-that is, not a matter of opinion-and where 
the missing evidence bears greatly on the probative value of the 
examination report."  In the Savage case, the Court found that 
the Board erred in not attempting to obtain an interpretation of 
the examination results because there was a lengthy period of 
time during which the only available evidence consisted of the 
private audiograms, which could potentially have provided a 
staged rating, the question of whether the Maryland CNC test was 
used by the private examiners was a factual, objective question, 
and the burden on VA in obtaining this missing information was 
minimal.  However, the present case is different than the Savage 
case in the following ways.  First, there is a thorough and 
competent VA audiological examination during the same timeframe, 
in January 2007.  In addition, there are no speech recognition 
scores included in the test results, so there is nothing to 
clarify in terms of whether the Maryland CNC test was used.  
While the burden placed on the VA to obtain an interpretation of 
these results is minimal, the Board finds that, for these 
reasons, a remand is unnecessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has a hearing loss as a result of 
noise exposure while in service.  

Service treatment records show that the Veteran had three 
audiograms during service, dated in July 2001, February 2002 and 
October 2002, which all reflect normal hearing according to VA 
regulations.  The examiner did note, however, that the Veteran 
was "routinely noise exposed."  There is no medical evidence 
that the Veteran had a hearing loss in service. 

At a January 2007 VA audiological examination, the Veteran 
complained of progressive hearing loss, but was unable to 
stipulate if it was in one or both ears.  The Veteran had trouble 
with conversations and talking on the telephone.  He reported 
that the onset of the hearing loss was in 2004, three or four 
months after his discharge from active duty.  The Veteran gave a 
history of driving a Bradley vehicle for one year and eight 
months, with exposure to combat noise during the five months he 
spent in Iraq.  As a civilian, the Veteran worked in marine 
construction for two months in late 2004, several months after 
his claimed hearing loss began.  He denied a history of 
recreational noise exposure, ear pathology, vertigo or familial 
deafness.  Upon examination, the Veteran's hearing showed pure 
tone thresholds of 10, 15, 15, 10, and 10 decibels in the right 
ear, and 10, 10, 10, 15, and 10 decibels in the left ear at the 
500, 1000, 2000, 3000 and 4000 Hertz levels, respectively.  
Speech recognition ability was 98 percent in the right ear and 94 
percent in the left ear.  The examiner noted that the puretone 
audiometric test results showed hearing sensitivity within normal 
limits throughout the audiometric frequency range, bilaterally.  
Sensitivity for speech was well within normal limits, 
bilaterally, and speech recognition scores were excellent, 
bilaterally.  Otoadmittance findings showed normal middle-ear 
function, bilaterally.  In terms of a diagnosis, the VA 
audiologist noted that the Veteran currently had hearing 
sensitivity that was within normal limits from 500 to 4000 Hertz, 
bilaterally, and that medical follow-up was not indicated.

The Veteran submitted the results of a private audiogram 
performed in March 2007; however, these results are depicted on a 
graph which reflects that the Veteran's puretone thresholds and 
do not reflect speech recognition scores.  In addition, there is 
no evidence that the examination was performed by a licensed 
audiologist.  As such, this examination report is not considered 
probative medical evidence.

The Board notes that there is no evidence of a hearing loss in 
either ear in service.  In addition, there is no probative 
medical evidence of a hearing loss, pursuant to VA regulations, 
at any time following service, as the January 2007 VA audiologist 
noted that his sensitivity for speech was well within normal 
limits from 500 to 4000 Hertz, and speech recognition scores were 
excellent, bilaterally.  The threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  Brammer.  The 
competent medical evidence of record shows no current hearing 
loss disability pursuant to 38 C.F.R. § 3.385.  

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the Court held that the requirement of a current 
disability is satisfied when the claimant had a disability at the 
time a claim for VA disability compensation was filed, or during 
the pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.  However, in this case 
the Veteran has not been shown to have a hearing loss disability 
as defined by VA regulations at any time during the pendency of 
this case, and was specifically evaluated for the complaints he 
maintains are indicative of such.  As such, the holding of 
McClain is not applicable to the instant case.

In addition, as noted, the Veteran has contended he has a hearing 
loss that is related to service.  The Board observes that lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
whether the Veteran has a hearing loss which meets the criteria 
of VA regulations and the whether there is a potential 
relationship between the Veteran's claimed hearing loss and any 
instance of his military service to be complex in nature.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions).  Additionally, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  
While the Board recognizes that such single judge decisions carry 
no precedential weight, they may be relied upon for any 
persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his 
difficulties in hearing, the Board accords his statements 
regarding the etiology of such disorder little probative value as 
he is not competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the Veteran has only offered conclusory statements 
regarding the relationship between his military service and his 
claimed hearing loss.  In contrast, the January 2007 VA examiner 
took into consideration all the relevant facts in providing his 
opinion.  Moreover, such medical examination report contained 
clear conclusions with supporting data, and a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions").  As such, the Board accords great probative 
weight to the January 2007 VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his claimed hearing loss are outweighed 
by the competent and probative January 2007 VA examiner's 
findings.  As such, the Board finds that service connection for 
ear hearing loss is not warranted.  


ORDER

Service connection for a hearing loss is denied.





REMAND

The Veteran contends that he has PTSD which is a result of 
incidents while on active duty in Kuwait and Iraq.  The record 
contains a private examiner's psychiatric evaluation, dated in 
January 2007, which reflects her assessment that the Veteran has 
a diagnosis of PTSD and polysubstance abuse, in remission.  
During this examination, the Veteran indicated that he was in 
Kuwait and Iraq for five months and that, while there, he felt as 
though he was in danger constantly, and that he was about to die 
or going to die.  

The Board notes that, during the pendency of the Veteran's 
appeal, the regulations governing service connection for PTSD 
claims have been amended.  Prior to these amended regulations, to 
establish service connection for PTSD, there needed to be medical 
evidence diagnosing the disorder in accordance with VA regulation 
(i.e. DSM-IV), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
link between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  Under the new regulations, if a 
Veteran's claimed stressor relates to a fear of hostile military 
or terrorist activity, then lay testimony may establish the 
occurrence of the claimed in-service stressor, absent clear and 
convincing evidence to the contrary.  This lay evidence is 
sufficient only if the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's active military 
service, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the symptoms are related to the claimed stressor.  75 Fed. 
Reg. 41,092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3) (2010)).  See also VBA Training Letter 
No. 10-05 (July 16, 2010).  In this case, as noted above, the 
Veteran has reported to his private examiner that he felt like he 
was in danger constantly, and that he felt like he was about to 
die or going to die while he was serving in Iraq.  The record 
confirms his presence in Iraq for five months.  

 As such, the Board finds that the Veteran's claim for an 
acquired psychiatric disorder, to include PTSD, must be remanded 
to apply these new criteria to the Veteran's claim.  The Veteran 
should be provided with notification of the types of evidence and 
information needed to sustain a claim for entitlement to service 
connection for PTSD under the new regulations.  In addition, the 
Veteran should be provided with a VA examination to determine 
whether he had a diagnosis of PTSD which meets the DSM-IV 
criteria and is related to his in-service stressors.  The Board 
notes that the requirement to identify the benefit sought means 
that a claimant must describe the nature of the disability for 
which he is seeking benefits. See Ingram v. Nicholson, 21 Vet. 
App. 232, 256-57 (2007).  A claimant may satisfy this requirement 
by referring to a body part or system that is disabled or by 
describing symptoms of the disability.  See Brokowski v. 
Shinseki, 23 Vet. App. 70 (2009) ; see also Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).  Therefore, the 
VA psychiatric examiner should comment on whether the Veteran has 
any acquired psychiatric disorder that is related to service.

The Veteran has contended that he has tinnitus that is due to 
noise exposure while in the service.  The January 2007 VA 
examiner noted that the Veteran reported that he had tinnitus 
which was bilateral and progressive, occurred in one ear or the 
other, but never in both, and occurred twice a month and lasted 
for a few days.  He indicated that it began at the time his 
hearing loss began.  While the examiner provided a nexus opinion 
regarding the Veteran's hearing loss, she did not comment on 
whether the Veteran's tinnitus began during service or is related 
to service.  As such, the Veteran's claims file should be 
returned to the VA audiologist who performed the January 2007 
audiological examination to provide an opinion as to whether the 
Veteran's tinnitus is related to service.

If the examiner who conducted the January 2007 VA examination is 
unavailable, then the Veteran should be accorded a new 
examination in order to obtain the requested opinion(s).

Since at least one new examination is necessary in the instant 
case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses the 
consequences of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination, action shall be 
taken.  At (b) it is provided that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant notice 
that explains the information and evidence 
necessary to sustain a claim for service 
connection for PTSD, under the new 
regulations.  This notice should also 
request that the Veteran provide stressor 
statements describing the in-service 
incidents related to his PTSD.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to notify 
and assist a claimant.

2.  The AOJ should make arrangements for 
the Veteran's claims file to be returned to 
the January 2007 VA audiologist.  The 
claims file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with rendering the 
required opinion(s), and the report(s) 
should so indicate.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's tinnitus began during service or 
is etiologically related to service, to 
include noise exposure. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

If the examiner who conducted the January 
2007 VA examination is unavailable, then 
the Veteran should be accorded a new 
examination in order to obtain the 
requested opinion(s).

3.  The AOJ should make arrangements for 
the Veteran to be afforded a psychiatric 
examination, to determine whether the 
Veteran has PTSD, or any acquired 
psychiatric disorder, which is related to 
service.  All tests or studies deemed 
necessary for an accurate assessment should 
be done.  The claims file, this remand and 
any additional treatment records must be 
made available to the examiner(s) for 
review of the pertinent evidence in 
connection with the examination(s), and the 
report(s) should so indicate.  

The psychiatric examiner should take a 
complete history from the Veteran and 
review the entire claims file, including 
the Veteran's stressor statements, and 
render an opinion as to whether a diagnosis 
of PTSD, meeting the DSM-IV criteria, is 
appropriate, or whether the Veteran has any 
acquired psychiatric disorder which is 
related to service.  If a diagnosis of PTSD 
is appropriate, the examiner should specify 
the credible verified 'stressor' that 
caused the disorder.

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should specify 
which symptoms/diagnoses are related to 
which factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinions cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, the AOJ 
should readjudicate the appellant's claims.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a SSOC and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination without good cause may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


